                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    KEITH POLEE,                                      Case No. 3:18-cv-05405-SI
                                   8                   Plaintiff,
                                                                                          JUDGMENT
                                   9            v.

                                  10    CENTRAL CONTRA COSTA TRANSIT
                                        AUTHORITY (CCCTA),
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has accepted defendant’s Offer of Judgment of February 29, 2020. Accordingly,

                                  14   judgment is entered in favor of plaintiff in the amount of $250,000, plus reasonable attorneys’ fees

                                  15   and costs in an amount to be determined by the Court.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 10, 2020

                                  19                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
